DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of the species of microdroplets (corresponding to claims 2 and 8, thus claims 3 and 15-20 are withdrawn as being drawn to non-elected species), the species of claim 9 regarding forming microdroplets by an emulsion (thus claim 10 is withdrawn as being drawn to non-elected species), and the species in which normalizing the quantity of oligonucleotides is done by batching in a multiplex sequencing run (corresponding to claims 5 and 12, thus claims 6, 13 and 15-20 are withdrawn as being drawn to non-elected species) in the reply filed on 9/23/2021 is acknowledged.
3.	Claims 1-20 are pending in the application.  Claims 3, 6, 10, 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-2, 4-5, 7-9, 11-12 and 14 are currently under examination.
Claim Objections
4.	Claims 1 and 8 are objected to because of the following informalities:
Claim 1, lines 5-6: “a portion of a one of the oligonucleotide pools” should be changed to “a portion of [[a]] one of the oligonucleotide pools” for more clarify
Claim 8, line 1: “a series start stop A method” should be changed back to “
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1-2, 4-5, 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurie et al. (BioTechniques 2013, 55:61-67).
Regarding claim 1
Laurie et al. teach a method of preparing copy-normalized (e.g., concentration/amount-normalized) oligonucleotide samples for multiplex sequencing comprising: identifying one or more oligonucleotide pools (e.g., multiple DNA samples/libraries, each of which comprising a pool of polynucleotides or oligonucleotides. The multiple DNA samples/libraries should be responsive to random-access request, because each of the multiple DNA samples/libraries can be randomly each of the DNA samples/libraries is mixed with the primer pair as shown in page 64, column 1 during droplet digital PCR (ddPCR) (see page 64, column 2, paragraph 1), thus multiple, identical primer pairs are used. Since the multiple primer pairs are identical and selecting any of them would lead to the same primer pair, they are considered to be responsive to random-access request.) responsive to random-access request; creating a plurality of isolated reaction volumes (e.g., a plurality of isolated reaction volumes in a plurality of droplets) each comprising a portion of one of the oligonucleotide pools, a primer pair, and polymerase chain reaction (PCR) master mix; thermocycling the plurality of isolated reaction volumes under conditions suitable for PCR (e.g., ddPCR); measuring (via fluorescence measurement) a quantity of oligonucleotides in individual ones of the plurality of isolated reaction volumes; and normalizing the quantity of oligonucleotides (e.g., by adjusting to “2 nM” as required by the MiSeq loading protocol) in a selection of the plurality of isolated reaction volumes prior to multiplex sequencing (see the whole document, particularly Abstract; page 61, column 3, last paragraph; page 64, column 1, paragraph 1 – column 2, paragraph 1; page 66, column 2, last full paragraph).
Regarding claim 2
The method according to Laurie et al., wherein the isolated reaction volumes are microdroplets (e.g., droplets) (see Abstract; page 61, column 3, last paragraph; page 64, column 2, paragraph 1).
Regarding claim 4

Regarding claim 5
The method according to Laurie et al., wherein normalizing the quantity of oligonucleotides comprises batching individual ones of the plurality of isolated reaction volumes having a quantity of oligonucleotides within a range of values into a same multiplex sequencing run (see page 64, column 1, paragraph 2).
Regarding claim 8
Laurie et al. teach a method of preparing copy-normalized (e.g., concentration/amount-normalized) oligonucleotide samples for multiplex sequencing comprising: forming (during droplet digital PCR (ddPCR)) a plurality of microdroplets each containing a portion of an oligonucleotide pool, a primer pair, and polymerase chain reaction (PCR) master mix; thermocycling the plurality of microdroplets under conditions suitable for PCR (e.g., ddPCR); measuring (via fluorescence measurement) a quantity of oligonucleotides in individual ones of the plurality of microdroplets; and normalizing the quantity of oligonucleotides (e.g., by adjusting to “2 nM” as required by the MiSeq loading protocol) in a selection of the plurality of microdroplets prior to multiplex sequencing (see the whole document, particularly Abstract; page 61, column 3, last paragraph; page 64, column 1, paragraph 1 – column 2, paragraph 1; page 66, column 2, last full paragraph).
Regarding claim 9

Regarding claim 11
The method according to Laurie et al., wherein measuring the quantity of oligonucleotides comprises measuring fluorescence of a fluorescent dye (see Abstract; page 61, column 3, last paragraph; page 64, column 2, paragraph 1).
Regarding claim 12
The method according to Laurie et al., wherein normalizing the quantity of oligonucleotides comprises batching individual ones of the plurality of microdroplets having a quantity of oligonucleotides within a range of values into a same multiplex sequencing run (page 64, column 1, paragraph 2).
Allowable Subject Matter
8.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639